Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 8, 17, 18, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of the above noted claims allege to determine validity of satellite data “based on neighboring ground-level sensors,” “based on neighboring above-ground sensors,” or “based on additional satellites orbiting at a location.” The full scope of the claims encompass the determination of validity of data based solely on the mere existence/presence of sensors or additional satellites.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). The specification does not provide a sufficient enablement of determining validity of satellite data based on such a broad scope of the claim language.  The specification does not disclose nor enable how the mere knowledge of the presence or perhaps the number of neighboring sensors or additional satellites contributes to the determination of whether satellite data is valid. There are no examples provided nor instructions provided in the disclosure as filed that enables an artisan to determine validity of satellite data based solely on the knowledge of the existence of neighboring sensors or additional satellites.  Thus, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language (at least 1, 11 and 12) is indefinite due to the lack of clarity regarding a “data from at least one satellite orbiting at a location of a ground level sensor.”  It is well known that satellites, i.e. GNSS satellites, orbit the Earth and as such the language reflective of a satellite orbiting a ground location fails to clearly and distinctly define the subject matter. The claim language associated with whether data is “valid” or “invalid” is indefinite since the claims fail to set forth with any degree of specificity, what the scope of being “valid” or “invalid” encompasses. Since it is unclear what represents the scope of a determination that data is valid/invalid, the claim lacks clarity as to ascertaining whether data is valid or invalid. The claim language “alerting . . . on a potential cyber-attack” is indefinite since it is not clear what the scope of a “potential cyber-attack” encompasses and how it is related to the remaining steps associated with each respective claim. The claims fails to clearly and distinctly define the subject matter which the applicant regads as the invention in light of the issues above.
The claim language (claims 2 and 13) “the mitigating the cyber-attack” lacks a proper antecedent basis.
The claim language (claims 4 and 15) “determining if each of the at least one satellite parameter” lacks a proper antecedent basis since the “satellite parameter” is introduced in claims 3 and 14. Moreover, the claim language is confusing since the claims state determining whether data is valid by determining if a parameter is invalid. The language thus fails to clearly recite a definite limitation. Similar to claims 1 and 12, the scope of valid and invalid are undefined in the claims.
The claim language (claims 5 and 16) “comparing/compare each of the at least one satellite parameter” lacks a proper antecedent basis since the “satellite parameter” is introduced in claims 3 and 14.
In claims 10 and 20, the language “satellite injection” is indefinite since the metes and bounds of such are not clearly and distinctly defined in the claims.  The language is not a term of art (see for example the search history, wherein the only instance of such language with respect to the implied meaning is in the applicant’s specification at [006]), nor is it specifically defined in the specification. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.") .
Claim 19 is indefinite in light of the language “satellites orbing at a location of a ground-level sensor” wherein (1) “orbing” is misspelled and (2) for reasons similar to claims 1, 11 and 12 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bauernfeind et al (DE10201418081).
Bauernfeind et al disclose a system and method for detecting and reporting a GNSS interference signal, wherein the interference comprises spoofing and jamming signals [0003], [0004].  Methods are known with which jammers can be located [0006]. According to the invention, a device comprises: a receiver unit, a characterization unit and an evaluation unit are provided, which can be implemented in navigation systems, i.e. GNSS or OBU (on-board unit) and a transmission unit which contributes to the reporting of sources of interference according to the invention; each device is substantially equivalent to a ground-level/above-ground sensor as well as a GNSS device [0044]. The devices contribute with messages to GNSS interference signals, i.e. GNSS signals that have a deviation of the received signal characteristic from an expected signal characteristic, for a comprehensive data collection of GNSS interference signals, whereby a plurality of messages are available in the evaluation instance for central processing. The signal characteristic is exemplified by a form of signal strength, which an artisan would know encompasses SNR, [0016]. The document suggests a nationwide sensor network on vehicles with commercially available GNSS receivers and thus teaches ground-level and above ground sensors [0017]. The plurality of sensors communicate with at least one infrastructure unit for the exchange of messages and/or warnings wherein the infrastructure unit is coupled to an evaluation device for receiving the messages, i.e. the sensor data, processing the messages, and returning warning messages to at least one infrastructure [0019]. A characterization unit of the second vehicle S2 evaluates the interference signal transmitted by the receiver unit of the second vehicle S2 and evaluates it. In this evaluation, a deviation from an expected signal characteristic is determined from a signal characteristic of the received interference signal. The data is reported directly or indirectly to an evaluation instance TMC, for example to Traffic Management Center TMC. The evaluation instance TMC receives a plurality of such reports from different vehicles and thus has sufficient data sets for an overall view of the impairment situation in the fault area. Subsequently, the evaluation instance TMC sends alert/warning messages 4 to vehicles. The warning messages contain – consolidated after evaluation by the evaluation instance TMC – warnings about the fault situation. These warning messages are sent directly or indirectly to vehicles that are located in or near the interference area [0032] using, for example, standard communication protocols for exchanging data [0035]. The warning message can be evaluated in a machine-readable manner, for example by a navigation system in the S3 vehicle, and trigger a switch from satellite navigation to inertial navigation, thus mitigating the effects of the interfering signal. As there exist conventional communications between the vehicles/sensors and the evaluation instance TMC, the evaluation instance TMC has knowledge of the list of vehicles located in or near the interference area, it alerts each of the devices in such list where the disturbances can be observed and, if necessary, appropriate security measures can be initiated with the participation of executive forces before the disturbances can cause a more far-reaching negative influence [0038].  
Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Irvin et al (7,512,492).
Irvin et al (7,512,492)) disclose a system and method for detecting local interference in GPS signals, exemplified in FIGs. 1, 4 and 5A as well as the descriptions thereof, comprising: a plurality of sensors 100/400, i.e. remotely located GPS receivers, capable of receiving GPS signals and producing GPS related data; and a monitoring station 200/410 configured to store at least one expected parameter for each of the plurality of GPS receivers, to receive the GPS related data from the receivers, to determine whether the GPS related data deviates from any of the at least one GPS parameter by more than a threshold (determining the validity/invalidity of the parameter), and issuing a warning in response thereto (e.g. 3:42+ ). Mitigation techniques may subsequently be used (3:57+ ). The processing of the GPS data to detect the deviation may be performed at the sensor or the monitoring station (4:21+). The parameter to be used for the irregularity processing may include any of “in addition to or in the alternative to location, the system can store a variety of expected GPS parameters, such as the number of GPS satellites that the interference detector 100 is expected to receive at certain times, the specific satellites that interference detector 100 should receive at certain times, the expected signal-to-noise ratio (SNR) associated with those signals, the expected carrier-to-noise ratio (CNR), the expected SNR or CNR change over time, the pseudorange (i.e., absolute distance from satellite to GPS receiver) or range rate change, the expected signal power of various parameters (e.g., GPS signals), rates of change of SNR and CNR, in-band power density, etc” (4:33+).  The irregularity may be a single type of received GPS data that differs from the expected parameter, or multiple value/parameter combinations. The deviation could be from a comparison between the received GPS data and expected values or values that represent averages over time (5:12+). The monitoring unit 410 issues an appropriate warning, which may be done by telephone paging, email, etc., to one or more of the group of sensor stations (8:6+3, 9:34+). Upon receiving the warning, known techniques can be used to locate the source of interference and neutralize, i.e. mitigate, the same (3:61+).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fischer et al (9,185,516).
Fischer et al disclose the claimed method and system for detecting interference. FIG. 1 exemplifies one of a plurality of mobile GNSS devices which is capable of operation at ground-level as well as above ground level and receives satellite data from one or more of a plurality of satellites 210 orbiting the Earth. FIG. 3 exemplifies the satellites 210, mobile devices 100, communication nodes 220/230 (sensors) and a server 320 (FIG. 10). As exemplified by FIG. 6, the server receives RFI situational information from a plurality of interference monitoring devices (Step 602). The server additionally maintains a database about the time and location dependent interference situation in the network (step 604) and is further configured to send at least one assistance data message to at least one receiver including the RFI situational information (step 606). FIG. 8 exemplifies the overall operation between the server and the mobile GNSS devices. The RFI assistance awareness data that is provided to mobile devices may include the PRN codes used by potential spoofer. The location server may need to aggregate and combine data over a geographic area and/or over a period of time. For example, RFI data from multiple RFI sources in the same localized area (e.g. of several kilometers across or less) may indicate jamming or spoofing from a common single device or from multiple devices. In the former case, a location server may use RFI reports to estimate the current location and possible movement of the jamming/spoofing source, its transmission power and the GNSS systems and signals being impacted. The location server may then infer the level of jamming/spoofing (e.g. signal power) that would be received at a particular approximate location of a mobile device to which RFI related assistance data is to be sent. If received RFI reports are more consistent with multiple jammers or spoofers, a location server may instead approximate the combined affect by extrapolating and/or interpolating RFI reports to other locations without attempting to pinpoint the location of any particular jammer or spoofer. In some embodiments, the base stations 220 and/or femto cells 230 or the mobile devices may include an interference monitoring module 310 (12:20+). The method and system further includes selecting a GNSS frequency band, employing an algorithm(s) to mitigate RFI, acquiring a GNSS signal without interference, or acquiring a non-GNSS based signal. It is useful to know whether the GNSS signal is disturbed or jammed in order to determine whether or not the GNSS data is reliable, or to select appropriate receiver algorithms to mitigate the inband interference (e.g., increase the search time, possibly in addition to data wipe-off (sensitivity assistance)), or to use another unaffected GNSS signal, or to use a different unaffected GNSS, or not use GNSS at all for the location determination method in the particular situation (6:26).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art is considered pertinent for its showing of the conventionality of various information used to determine anomalies/deviations/inconsistencies between a satellite signal parameter and an expected parameter in order to identify interference, jamming or spoofing in GNSS receivers via an alert/warning message as well as known techniques to mitigate the effects of the interference, jamming or spoofing. The pertinent documents include: Yee et al (20040257275), Trautenberg (8,094,068), Rife (20140232595), Berry et al (9,466,881), Wiefeldt et al (2017007971), Zangvil et al (20180299560), Leibner et al (10,281,583), Tontiruttananon et al (20200379122), and Mcdougall et al (20210258756).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646